NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 22-JAN-2021
                                                 09:04 AM
                                                 Dkt. 44 OCOR


                          NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I



            STATE OF HAWAI#I, Plaintiff-Appellant, v.
              BRONSON SARDINHA, Defendant-Appellant



         APPEAL FROM THE CIRCUIT COURT OF FIRST CIRCUIT
                    (CRIMINAL NO. 16-1-0359)


                        ORDER OF CORRECTION
                 (By: Nakasone, J., for the court1)
           IT IS HEREBY ORDERED that the Memorandum Opinion
entered on January 15, 2021 (docket no. 42) in the above case is
hereby corrected as follows:
           1.   On page 10, in the 13th line, the footnote "12"
should be replaced with "10" so that as corrected, the text
reads: "of the Driving Charge.10"
           2.   On page 10, in the footnote, the footnote "12"
should be replaced with "10" so that as corrected, the text
reads: "10      The circuit court ..."
           3.   On page 11, in the footnote, the footnote "12"
should be replaced with "10" so that as corrected, the text
reads: "10(...continued)"
           4.   On page 14, in the 14th line, the footnote "13"


     1
          Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

should be replaced with "11" so that as corrected, the text
reads: "Inattention to Driving charge,11 ..."
          5. On page 14, in the 15th line, the footnote "14"
should be replaced with "12" so that as corrected, the text
reads: "charge,12 are dissimilar."
          6. On page 14, in the footnote, "13" should be
replaced with "11" so that as corrected, the text reads: "11 See
HRS § 291-12 ..."
          7. On page 14, the footnote "14" should be replaced
with "12" so that as corrected, the text reads: "12 See HRS §
707-712.5 ..."
          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.

          DATED: Honolulu, Hawai#i, January 22, 2021.

                                     FOR THE COURT:

                                     /s/ Karen T. Nakasone
                                     Associate Judge